U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number CenturyTouch Ltd, Inc. (Name of small business issuer in its charter) Delaware 46-1585936 (State or other Employer jurisdiction ofIdentification incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Number) Eric YK Wong Chief Executive Officer Stanton House 31 Westgate Grantham NG31 6LX Tel: 01476 591111 (Address and telephone number of registrant's principal executive officesand principal place of business) Please send a copy of all correspondence to: Jillian Ivey Sidoti, Esq 38730 Sky Canyon Drive – Ste A Murrieta, CA 92563 PHONE 323-799-1342 jillian@jilliansidoti.com Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x At January 15, 2014, there were 31,390,000 shares outstanding of the registrant’s common stock. CENTURYTOUCH LTD, INC. INDEX TO FORM 10-Q FOR THE QUARTER ENDED September 30, 2013 PART I. FINANCIAL INFORMATION Page Number Item1. Financial Statements 2 Consolidated Balance Sheets as of September 30, 2013 (unaudited) and June 30, 2013 (audited) F-1 Consolidated Statements of Operations and Comprehensive Income for the three months ended September 30, 2013 and September 30, 2012 F-2 Consolidated Statements of Cash Flows for the three months ended September 30, 2013 and September 30, 2012 F-3 Notes to Consolidated Financial Statements F-4 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item3. Controls and Procedures 7 PART II. OTHER INFORMATION Item1. Legal Proceedings 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3. Defaults upon senior securities 9 Item 4. Submissions of matters to a vote of securities holders 9 Item 5. Other Information 9 Item6. Exhibits 9 Exhibit 31.1 Exhibit 32.1 2 PART I — FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS CenturyTouch Ltd Inc. and subsidiary Unaudited Consolidated Balance Sheets As of September 30, 2013 and June 30, 2013 September 30, June 30, (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Other Assets Other Assets - related expense TOTAL CURRENT ASSETS FIXED ASSETS Property, plant, and equipment Land Accumulated depreciation ) ) NET FIXED ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) / EQUITY CURRENT LIABILITIES Bank loans - current portion $ $ Loans payable - related party Accounts payable TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES Bank loans - non current portion TOTAL LONG-TERM LIABILITIES TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' (DEFICIT) / EQUITY Preferred stock ($.0001 par value, 20,000,000 shares authorized, none issued and outstanding - - as of September 30, 2013 and June 30, 2013, respectively) Common stock ($.0001 par value, 500,000,000 shares authorized, 31,390,000 shares, issued and outstanding as of September 30, 2013 and June 30, 2013, respectively) Additional paid in capital Accumulated other comprehensive income (loss) ) Retained earnings ) ) TOTAL STOCKHOLDERS' (DEFICIT) / EQUITY ) ) TOTAL LIABILITIES AND STOCKHOLDERS' (DEFICIT) / EQUITY $ $ See accompanying notes to financial statements. F-1 CenturyTouch Ltd Inc. and subsidiary Unaudited Consolidated Statements of Operation and Comprehensive Income For the three months ended September 30, 2013 and 2012 For the three months ended September 30, 2013 September 30, 2012 Revenues Rental income $ $ Cost of revenues Gross profits Operating expenses General and administrative Total Operating Expenses Income from operations ) ) Other income (expenses) Interest expenses ) ) Total other income (expense) ) ) (Loss) income before income taxes ) ) Income taxes - - Net (loss) $ ) $ ) Other comprehensive income Foreign currency translation adjustment ) ) Comprehensive income $ ) $ ) Earnings per common share Basic ** ** Fully diluted ** ** Weighted average common shares outstanding Basic Fully diluted See accompanying notes to financial statements. F-2 CenturyTouch Ltd Inc. and subsidiary Unaudited Consolidated Statements of Cash Flows For the three months ended September 30, 2013 and 2012 For thethree months ended September 30, 2013 September 30, 2012 CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) ) ) Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation Imputed interest Changes in operating assets and liabilities: Trade accounts receivable - Other receivables - Prepaid Expense ) - Accounts payable ) ) Other payables and accrued liabilities - ) NET CASH (USED IN) PROVIDED BY OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property, plant, and equipment - - Purchase of land - - NET CASH (USED IN) INVESTING ACTIVITIES - - CASH FLOWS FROM FINANCING ACTIVITIES: (Repayments) to bank loan ) ) (Repayments to) proceeds from related party loans ) Contributions from shareholders - 81 NET CASH PROVIDED BY FINANCING ACTIVITIES ) Foreign currency adjustment NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS: Beginning of period End of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the quarters ended for: Interest $ $ Taxes $
